Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rebecca Goodrich and David Nigro on 7/13/21.

IN THE CLAIMS:
1.	(Currently Amended) A method of manufacturing a combustor, the method comprising:
applying a metallic coating on a combustion facing surface of [[a]] an aft combustor panel; 
applying the metallic coating on an aft edge of the aft combustor panel; [[and]]
applying the metallic coating on [[a]] an aft grouping of heat transfer pins extending from a cooling surface opposite the combustion facing surface of the aft combustor panel;
after the applying the metallic coating on the combustion facing surface of the aft combustor panel, applying a ceramic coating on the combustion facing surface of the aft combustor panel; and
preventing the ceramic coating from application on the aft grouping of heat transfer pins extending from the cooling surface opposite the combustion facing surface of the aft combustor panel.

2.	(Cancelled)

3.	(Original) The method of claim 1, wherein the method is performed with the aft combustor panel mounted to a combustor shell.

4.	(Currently Amended) The method of claim 1, wherein the applying the metallic coating on the aft grouping of [[the]] heat transfer pins comprises applying the metallic coating on aft and lateral portions of the aft grouping of [[the]] heat transfer pins.

5.	(Currently Amended) The method of claim 4, wherein after the applying the metallic coating on the aft grouping of [[the]] heat transfer pins, a forward extending from the cooling surface is uncoated.
6.	(New) The method of claim 5, wherein a first circumferential distance between a first heat transfer pin of the aft grouping of heat transfer pins and a second heat transfer pin of the aft grouping of heat transfer pins is less than a second circumferential distance between a third heat transfer pin of the forward grouping of heat transfer pins and a fourth heat transfer pin of the forward grouping of heat transfer pins, the second heat transfer pin being adjacent to the first heat transfer pin, and the fourth heat transfer pin being adjacent to the third heat transfer pin, wherein the metallic coating is applied 
7.	(New) The method of claim 5, wherein after the applying the metallic coating on the aft grouping of heat transfer pins, an axial distance between the aft grouping of heat transfer pins and the forward grouping of heat transfer pins remains unchanged.
8.	(New) The method of claim 1, wherein the aft grouping of heat transfer pins comprises between one and five rows of heat transfer pins adjacent the aft edge of the aft combustor panel.
9.	(New) The method of claim 1, wherein the metallic coating is a first stage bond coating applied to the combustion facing surface.

Allowable Subject Matter
Claim 1, 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach, in combination with the other claim limitations, after the applying the metallic coating on the combustion facing surface of the aft combustor panel, applying a ceramic coating on the combustion facing surface of the aft combustor panel; and preventing the ceramic coating from application on the aft grouping of heat transfer pins extending from the cooling surface opposite the combustion facing surface of the aft combustor panel. US 2006/0117755 teaches a combustor panel comprising heat transfer pins, wherein a coating is applied to both the combustion facing surface and to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741